OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09585 Pioneer Research Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Research Fund Schedule of Investments 3/31/2012 (unaudited) Shares Value COMMON STOCKS - 98.7% Energy - 11.0% Oil & Gas Drilling - 0.4% Ensco Plc (A.D.R.) $ Oil & Gas Equipment & Services - 0.7% National Oilwell Varco, Inc. $ Integrated Oil & Gas - 7.5% Chevron Corp. $ Exxon Mobil Corp. Occidental Petroleum Corp. QEP Resources, Inc. $ Oil & Gas Exploration & Production - 2.4% Anadarko Petroleum Corp. $ Apache Corp. Southwestern Energy Co. * $ Total Energy $ Materials - 3.2% Fertilizers & Agricultural Chemicals - 0.9% The Mosaic Co. $ Specialty Chemicals - 1.5% Celanese Corp. $ Ecolab, Inc. $ Diversified Metals & Mining - 0.8% Freeport-McMoRan Copper & Gold, Inc. $ Total Materials $ Capital Goods - 8.7% Aerospace & Defense - 1.8% United Technologies Corp. $ Construction & Engineering - 1.1% KBR, Inc. $ Industrial Conglomerates - 2.1% 3M Co. $ Construction & Farm Machinery & Heavy Trucks - 1.5% Cummins, Inc. $ The Manitowoc Co, Inc. $ Industrial Machinery - 2.2% Crane Co. $ Ingersoll-Rand Plc SPX Corp. $ Total Capital Goods $ Transportation - 1.9% Air Freight & Logistics - 1.0% United Parcel Service, Inc. (Class B) $ Railroads - 0.9% Union Pacific Corp. $ Total Transportation $ Consumer Services - 4.2% Hotels, Resorts & Cruise Lines - 0.6% Marriott International, Inc. $ Restaurants - 3.6% Chipotle Mexican Grill, Inc. * $ McDonald's Corp. Starbucks Corp. $ Total Consumer Services $ Media - 4.0% Broadcasting - 1.0% CBS Corp. (Class B) $ Cable & Satellite - 1.6% Comcast Corp. $ Movies & Entertainment - 1.4% The Walt Disney Co. $ Total Media $ Retailing - 2.6% Internet Retail - 0.5% Amazon.com, Inc. * $ Department Stores - 0.4% Macy's, Inc. $ General Merchandise Stores - 0.6% Family Dollar Stores, Inc. $ Home Improvement Retail - 1.1% The Home Depot, Inc. $ Total Retailing $ Food & Staples Retailing - 2.3% Drug Retail - 1.1% CVS Caremark Corp. $ Food Retail - 1.2% Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 6.3% Distillers & Vintners - 0.8% Constellation Brands, Inc. * $ Soft Drinks - 2.0% Fomento Economico Mexicano SAB de CV (A.D.R.) $ Monster Beverage Corp. * $ Packaged Foods & Meats - 1.5% Annie's, Inc. * $ Campbell Soup Co. The Hershey Co. $ Tobacco - 2.0% Philip Morris International, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 2.5% Household Products - 1.8% Church & Dwight Co, Inc. $ Colgate-Palmolive Co. $ Personal Products - 0.7% The Estee Lauder Companies, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 3.4% Health Care Equipment - 1.1% Baxter International, Inc. $ Covidien Plc $ Health Care Distributors - 0.4% Cardinal Health, Inc. $ Health Care Services - 1.0% DaVita, Inc. * $ Medco Health Solutions, Inc. * $ Managed Health Care - 0.9% Aetna, Inc. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 8.2% Biotechnology - 2.4% Alexion Pharmaceuticals, Inc. * $ Celgene Corp. * Gilead Sciences, Inc. * Incyte Corp, Ltd. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.4% Allergan, Inc. $ Merck & Co, Inc. Pfizer, Inc. Teva Pharmaceutical Industries, Ltd. (A.D.R.) Watson Pharmaceuticals, Inc. * $ Life Sciences Tools & Services - 0.4% Agilent Technologies, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 3.9% Diversified Banks - 1.8% Wells Fargo & Co. $ Regional Banks - 2.1% PNC Financial Services Group, Inc. $ SunTrust Banks, Inc. $ Total Banks $ Diversified Financials - 6.4% Other Diversified Financial Services - 3.3% Citigroup, Inc. $ JPMorgan Chase & Co. $ Consumer Finance - 2.1% Capital One Financial Corp. $ Discover Financial Services $ Asset Management & Custody Banks - 0.6% Invesco, Ltd. $ Investment Banking & Brokerage - 0.4% E*Trade Financial Corp. * $ Total Diversified Financials $ Insurance - 3.9% Life & Health Insurance - 2.2% Aflac, Inc. $ Prudential Financial, Inc. Unum Group $ Property & Casualty Insurance - 1.7% ACE, Ltd. $ The Allstate Corp. $ Total Insurance $ Real Estate - 0.3% Residential REIT's - 0.3% American Campus Communities, Inc. $ Total Real Estate $ Software & Services - 9.9% Internet Software & Services - 2.8% Google, Inc. * $ Yahoo!, Inc. * $ Application Software - 1.7% Citrix Systems, Inc. * $ Compuware Corp. * Nuance Communications, Inc. * $ Systems Software - 5.4% Microsoft Corp. $ Oracle Corp. Rovi Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 8.5% Communications Equipment - 2.1% Acme Packet, Inc. * $ Juniper Networks, Inc. * QUALCOMM, Inc. $ Computer Hardware - 6.1% Apple, Inc. * $ Hewlett-Packard Co. $ Technology Distributors - 0.3% Arrow Electronics, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.7% Semiconductor Equipment - 0.7% ASML Holding NV (A.D.R.) $ Semiconductors - 1.0% Analog Devices, Inc. $ Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 2.7% Integrated Telecommunication Services - 2.7% CenturyLink, Inc. $ Verizon Communications, Inc. Windstream Corp. $ Total Telecommunication Services $ Utilities - 3.1% Electric Utilities - 1.8% American Electric Power Co, Inc. $ PPL Corp. $ Multi-Utilities - 1.3% Ameren Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $42,382,610) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 0.5% Repurchase Agreements - 0.5% Deutsche Bank AG, 0.05%, dated 3/30/12, repurchase price of $285,000 plus accrued interest on 4/2/12 collateralized by the following: $32,497 U.S. Treasury Bill, 0.0%, 4/5/12-3/7/13 $26,733 U.S. Treasury Bond, 3.125-10.625%, 8/15/15-2/15/42 $77,146 U.S. Treasury Notes, 0.25-4.875%, 6/15/12-2/15/22 $154,426 U.S. Treasury Strip, 0.0-2.0%, 4/15/12-2/15/42 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $285,000) $ TOTAL INVESTMENT IN SECURITIES - 99.2% $ (Cost $42,667,610) (a) OTHER ASSETS & LIABILITIES - 0.8% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $43,448,167 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities using fair value methods are categorized as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Common Stocks $ 55,598,070 $- $- $ 55,598,070 Repurchase Agreements - - Total $ 55,598,070 $ 285,000 $- $ 55,883,070 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Research Fund By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date March 30, 2012 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date March 30, 2012 * Print the name and title of each signing officer under his or her signature.
